Memorandum: The record discloses evidence which presented questions of fact for the jury and the court should not have dismissed the complaint. We think the evidence does not clearly show the place where the plaintiff fell or the exact defect in the sidewalk which caused her to fall. On the new trial those facts can be developed with greater clarity. All concur. (Appeal from part of judgment dismissing plaintiff’s complaint as to defendant Kenmore Motors Co. The order set aside the verdict of the jury in favor of plaintiff and against the Kenmore Co. and dismissed the complaint, in a negligence action.) Present — Taylor, P. J., Me Cum, Vaughan, Kimball and Piper, JJ.